Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0194423) in view of Chou et al. (US 5914519), and further in view of BI et al. (US 2018/0097059).
Regarding claims 1, 15 and 18, Lin discloses a method of forming an airgap in a semiconductor structure, the method comprising: 
forming a material (206) on a floor of a trench (216), wherein the trench is defined on a semiconductor substrate (204/202) between sidewalls of a first material (210) and a spacer material (212) [Fig. 2D and paragraph 0019]; 
forming a gate structure (2180,2200,2220,2240) on the material (206) wherein the gate structure contacts the first material (210) along each sidewall of the trench [Fig. 2E]; and 
etching the first material (210), wherein the etching forms an airgap (232) adjacent the gate structure [Fig. 2H].
However, Lin does not disclose the material (206) comprising a high-k material, and the airgap being underneath the spacer material.
Chou teaches a method of forming an L-shaped airgap (42) by removing a first material (35) so that the airgap (42) is formed adjacent the gate structure (34) and underneath the spacer material (40) [Figs. 3C-3G].
In addition, BI teaches a high-k material (118) [Figs. 1 and 7, and paragraph 0036].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by including an L-shaped airgap as taught by Chou, and further including a high-k material on the floor of the trench as taught by BI because it helps to improve the short channel effect [Col. 2, lines 52-56 in Chou]. Moreover, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). In addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 2 and 17, Chou further teaches the first material (35) defines a ledge on which the spacer material (40) is formed laterally outward from the gate structure [Figs.  3C-3F].
Regarding claims 3 and 16, Lin discloses wherein the material (206) is separated from the spacer material (212) by the airgap (232) [Fig. 2H]. Also, Chou teaches the material (31) is separated from the spacer material (40) by the airgap (42) [Fig. 3G]. And, BI teaches a high-k material (118) separated by an airgap (702) [Fig. 7B].
Regarding claim 4, Lin discloses wherein the sidewalls of the trench (216) are maintained substantially free of the material (206) while forming the material (206) [Fig. 2D]. In addition, BI teaches a high material (118) [Figs. 1B and 7B, and paragraph 0036].
Regarding claim 6, Lin discloses: 
depositing polysilicon (208) on the semiconductor substrate (204/205), the polysilicon having a defined width equivalent to a width of the trench [Fig. 2A and paragraph 0019]; 
depositing the first material (210) overlying the polysilicon and the semiconductor substrate [Fig. 2B]; 
depositing the spacer material (212) overlying the first material [Fig. 2C]; 
etching the first material and the spacer material to reveal the polysilicon and define the sidewalls [Fig. 2C and paragraph 0021]; and 
forming the trench (216) at least in part by removing the polysilicon [Fig. 2D].
Regarding claim 7, Lin discloses depositing a protective material (2082) on the polysilicon before depositing the first material [Fig. 2A and paragraph 0019].
Regarding claim 19, Lin discloses a source/drain material (128), wherein a portion of the airgap (124/232) extends from the source/drain material (128) to the dielectric material (118/206,114/218) [Fig. 1].
Regarding claim 20, Lin discloses an interfacial layer (206) between the silicon substrate (204/202) and the dielectric material (218), the interfacial layer (206) comprising silicon oxide [Fig. 2H and paragraph 0019].

Allowable Subject Matter
Claims 8-11 and 13-14 are allowed.
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815